Citation Nr: 1111792	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-00 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for Parkinson's disease, claimed as extra pyramidal syndromes as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	veterans' spouse


WITNESSES AT HEARING ON APPEAL

Appellant  and Appellant's Spouse





ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to April 1971, including service in the Vietnam War.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran and his spouse appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in November 2009.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to an increased rating for the service-connected back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides while serving in the Republic of Vietnam.

2.  Parkinson's disease is presumed to be a result of exposure to herbicides.

CONCLUSION OF LAW

Service connection for Parkinson's disease is warranted.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010); 75 Fed. Reg. 14,391 (March 25, 2010); 75 Fed. Reg. 53,202 (August 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for Parkinson's disease.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112,; 38 C.F.R. §§ 3.307, 3.309.  In addition, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R.     § 3.307(a)(6)(iii).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A.  § 101(29)(A).  The Federal Circuit Court has clarified that service in the Republic of Vietnam is interpreted as requiring service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08- 525).

VA recently published and implemented new regulations regarding Agent Orange exposure.  The diseases presumptively associated with herbicide exposure now include Parkinson's disease.  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

In this case, the Veteran's DD Form 214 indicates that he was awarded the National Defense Service Medal (NDSM), Vietnam Service Medal (VSM), Vietnam Campaign Medal (VCM), Purple Heart (PH), Combat Infantryman Badge (CIB), Bronze Star, and Air Medal, among other awards.  Service treatment records (STRs) include a document indicating that he was in Vietnam and exposed to malaria.  

In an August 2002 rating decision, the RO conceded herbicide exposure and granted service-connection for diabetes mellitus, a presumptive disability under 38 C.F.R.  § 3.307(a)(6).  Based upon the evidence, the Board finds that the Veteran set foot in Vietnam and was exposed to herbicides.  The only basis of the grant was under the assumption that the Veteran was in Vietnam.

VA outpatient treatment records show that the Veteran was diagnosed with Parkinson's disease in September 2007.

Because the evidence shows that the Veteran was exposed to herbicides while serving in Vietnam and has been diagnosed with Parkinson's disease, the Board finds that service connection for Parkinson's disease should be granted based upon the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

Service connection for Parkinson's disease is granted.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


